Souris, J.
(dissenting). I do not agree that the statute of limitations (CLS 1956, § 609.13 [Stat Ann 1959 Cum Supp § 27.605]) barred institution of this assumpsit action.
That statute, as applied today by the Court, would have barred plaintiff’s first assumpsit action, Lenz v. City of Detroit (1960), 361 Mich 166, yet our majority’s affirmance of the trial court’s judgment *161of no canse in that case was based solely upon the fact that plaintiff had failed to present a claim to the city of Detroit in accordance with requirements of its charter. Three months after that decision, plaintiff presented his claim to the city and, upon refusal of payment, instituted this second assumpsit action. Now he is told that this action is barred by the statute of limitations.
In my opinion the statute did not bar either the first assumpsit action or the second. My reasoning is stated fully in Mr. Justice Talbot Smith’s dissenting opinion in Lenz, supra, at pp 173, 179-183.
More than 11 years have elapsed since the first Lenz Case was decided here. Then as now it was perfectly clear that Mr. Lenz had been denied any semblance of administrative due process during the statutorily required and arrogantly curtailed hearing of January 27,1950. See Justice Talbot Smith’s undenied recount of the facts (343 Mich at 603-606). Yet this Court proceeded to apply an old and rule-superseded punctilio of the past. “You sought mandamus when you should have sought certiorari.” Thus was the proceeding dismissed with no determination of the merits. To this day it has not been determined judicially that Judge Weideman was right or wrong in finding Lenz entitled to reinstatement.
The then record being full, complete, and certain in support of either writ (mandamus or certiorari), the Court erred grievously in failing to proceed as an earlier membership did in like circumstances:
“We have before us the records of the proceedings from the start of the cases in justice’s court to, and including, the appointment of the receiver in the circuit, and they disclose such a succession of errors all along the line that we feel we ought to retain jurisdiction and put an end to the litigation, even though we treat the . proceeding here as certiorari *162instead of mandamus. This involves no more under the record before us than a mere characterization of the proceeding here by a name, as we have before us exactly what certiorari would bring here. We therefore will consider the questions as though presented by certiorari.” (DeGuzman v. Wayne Circuit Judge (1923), 225 Mich 606, 610).
DeGuzman was handed down in 1923. The salutary policy thereof, quoted above, became fixed as a matter of general practice when the so-called Sunderland Revision of Michigan Court Rules was made effective January 1, 1931. See then new Court Rule 55,1 headed “All Cases Reviewable by Notice of Appeal,” p 102, and the author’s comment, p 103 (Mich Court Rules, Revision of 1931):
. “Rule Aims at Uniform Method for Every Form of Judicial Review
“The rule embraces both judicial and quasi-judicial orders, judgments and decrees, in order to make it applicable, as a single standardized form, to every species of judicial review. It seeks to eliminate all distinctions in method of review between the various controversies which arise in the various tribunals, thereby facilitating the process of review and diminishing the hazards which are inevitably involved in a multiplicity of technical forms.”
In a variety of cases, petitions and applications, we have “treated” various misnamed pleadings for what they really are and should have been named. And all through the years, between adoption of the 1931 rules and the time of Mr. Lenz’ second effort to review his discharge (343 Mich 599), this Court had bound itself (by continuant Court Rule No 1, § 3 [1945] )2 to this simply worded portion of the then *163judicature act (CL 1948, § 616.1 [Stat Ann § 27.-838]) :3
“The court at every stage of the action or proceeding shall disregard any error or defect in the proceedings, which do not affect the substantial rights of the parties.”
Looking at the painful history of litigation which has ensued since the Court refused to decide, in 1953, whether Judge Weideman’s order should be reversed or affirmed on the merits, our then error is patent now if it was not at the time. While it cannot be repaired on this appeal, it can be by sua sponte order vacating our decision in the 1953 appeal and proceeding again to decision of that appeal, but this time by treating the proceedings as proceedings in certiorari instead of mandamus. Simultaneous with our decision herein, I shall submit the following proposed order for entry sua sponte in the 1953 proceedings before this Court:
'On the Court’s own motion, the order of the Court entered December 29, 1953 in the appeal of Lenz v. Mayor of Detroit (1953), 338 Mich 383, hereby is vacated. Considering the proceedings there- reviewed as proceedings in certiorari instead of mandamus (see DeGuzman v. Wayne Circuit Judge [1923], 225 Mich 606), the circuit court’s judgment directing defendant to reinstate plaintiff is treated as a judgment quashing the proceedings before the defendant and setting aside the defendant’s order discharging plaintiff from his employment. Such judgment hereby is affirmed and the cause remanded to the circuit court for entry of an order in accordance herewith and for remand of this matter to the mayor of the city of Detroit for the full hearing required by section 2 of the veterans’ preference act *164(CL 1948, § 35.402 et seq. [Stat Ann 1961 Rev § 4.1222 et seq.]).4

 For current rules see GCR, 1963, 801, 802, adopted October 9, 1963, 373 Mich xxxii, xxxiii.


 For current provisions see GCR 1963, 16.


 For current provisions see PA 1961, No 286, § 2301 (CLS 1961, § 600.2301 [Stat Ann 1962 Rev § 27A.2301]).


 At the conference of the Court on July 13, 1965, the motion failed to carry by virtue of an even division of the Court, Chief Justice T. M. Kavanagh and Justices Black, Souris, and Adams voting in favor and Justices Dethmers, Kelly, Smith, and O’Hara voting against the motion.